UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K /A x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 333-148516 ELAYAWAY, INC. (Exact name of registrant as specified in its charter) Delaware 20-8235863 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1650 Summit Lake Drive, Suite 103 Tallahassee, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (850) 219-8210 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.001 Par Value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No On June 30, 2011, the last business day of the registrant’s most recently completed second quarter, the aggregate market value of the Common Stock held by non-affiliates of the registrant was $7,297,944, based upon the closing price on that date of the Common Stock of the registrant on the OTC Bulletin Board system of $0.19.For purposes of this response, the registrant has assumed that its directors, executive officers and beneficial owners of 5% or more of its Common Stock are deemed affiliates of the registrant. As of as of March 9, 2012 the registrant had51,187,341 shares of its Common Stock, $0.001 par value, outstanding. EXPLANATORY NOTE eLayaway, Inc. (the “Company”) is filing this Amendment No. 1 on Form 10-K/A (this “Amendment No. 1”) to reflect the effects of reporting errors.There were no changes to the financial statements and its related disclosures.This Amendment No. 1 changes the signature page as erroneously reported as March 19, 2011 whereas it was signed on March 19, 2012.Furthermore, there were two modifications in Item 9A. Controls and Procedures. In addition, as required by Rule 12b-15 promulgated under the Securities Exchange Act of 1934, as amended, the Company's principal executive officer and principal financial officer have provided new Rule 13a-14(a) certifications and Section 1350 certifications in connection with this Amendment No. 1. TABLE OF CONTENTS Page PART I. Item 1. Business 3 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 15 Item 2. Properties 15 Item 3. Legal Proceedings 15 Item 4. Mine Safety Disclosures 16 PART II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 6. Selected Financial Data 17 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 17 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 20 Item 8. Financial Statements and Supplementary Data 21 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 22 Item 9A. Controls and Procedures 22 Item 9B. Other Information 23 PART III. Item 10. Directors, Executive Officers and Corporate Governance 24 Item 11. Executive Compensation 26 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 27 Item 13. Certain Relationships and Related Transactions, and Director Independence 28 Item 14. Principal Accounting Fees and Services 28 PART IV. Item 15. Exhibits, Financial Statement Schedules 29 Signatures 30 2 FORWARD LOOKING STATEMENTS This report on Form 10-K contains forward-looking statements within the meaning of Rule 175 of the Securities Act of 1933, as amended, and Rule 3b-6 of the Securities Act of 1934, as amended, that involve substantial risks and uncertainties. These forward-looking statements are not historical facts, but rather are based on current expectations, estimates and projections about our industry, our beliefs and our assumptions. Words such as “anticipate,” “expects,” “intends,” “plans,” “believes,” “seeks” and “estimates” and variations of these words and similar expressions are intended to identify forward-looking statements. These statements are not guarantees of future performance and are subject to risks, uncertainties and other factors, some of which are beyond our control and difficult to predict and could cause actual results to differ materially from those expressed or forecasted in the forward-looking statements. You should not place undue reliance on these forward-looking statements, which apply only as of the date of this Form 10-K. Investors should carefully consider all of such risks before making an investment decision with respect to the Company’s stock. The following discussion and analysis should be read in conjunction with our consolidatedfinancial statements for eLayaway, Inc. Such discussion represents only the best present assessment from our Management. PART I Item 1.Business General Overview We are a consolidated group of technology companies that specialize in the payment’s industry, for both online and bricks and mortar merchants. The Company also has several subsidiaries specializing in online malls, subscribed merchants, sports and entertainment ticket payment platforms, a travel payment platform, a health-related payment platform, and other avenues. The Company engages consumers under its multiple brand names and as a white-label payment technology provider to medium and large merchants. We were founded in 2005 and the initial years were spent raising capital through friends and family thereby facilitating the growth of the Company from its pilot program launched 2006 and brand awareness stages to the extensive launch in 2012. eLayaway, Inc. eLayaway, Inc. (“ELAY”) is the parent company of eight subsidiaries; DivvyTech, Inc. (“DivvyTech”), eLayaway.com, Inc. (“eLayaway.com”), PrePayGetaway.com, Inc. (“PrePayGetaway”), NuVidaPaymentPlan.com, Inc. (“NuVida”), PlanItPay.com, Inc. (“PlanItPay”), Pay4Tix.com, Inc. (“Pay4Tix”), Centralized Strategic Placements, Inc. (“CSP”), and eLayaway Australia Pty, Ltd. (“eLayaway Australia”).ELAY provides the management, administrative, marketing and other pertinent focuses for its subsidiaries. Organizational Chart (1)Active 2011 (2) Inactive 2011 (3) Formed in 2012 (4) Acquired in 2012 3 DivvyTech, Inc. DivvyTech’s Technology and Product Development Division empowers retailers and payment processors with a customizable automated recurring payments administration system designed to manage layaway, leasing, micro-lending, layaway-credit hybrid programs and Automated Clearing House (“ACH”) programs.Supported consumer funding sources include: ACH, cash, credit and debit cards.By providing flexible and affordable payment options, retailers and processors increase consumer spending power and enhance their user experience. DivvyTech’s Business Development and Merchant Network manages ELAY’s subsidiaries and provides sales and marketing support. eLayaway.com, Inc. Formerly known as eLayawayCOMMERCE, Inc., eLayaway.com is a patent-pending electronic, or Internet-based, payment process that was conceived to provide additional payment options to consumers and merchants (online and brick and mortar) alike. eLayaway®, like PayPal™, is a comprehensive solution for centralized payment processing.While PayPal™ processes upfront full payment for goods and services, eLayaway® uses a layaway process to facilitate payment over time with delivery occurring once all payments are made in full.While credit card issuers continue to reduce credit lines, charge predatory interest rates, and/or cancel accounts, eLayaway® provides fills the growing void left by the credit card industry’s pull back. The eLayaway® budget-conscience payment option allows for consumer directed partial payments to be made over time and for goods and/or services to be rendered once all payments have been made in full. The Company’s mission is to empower consumers with affordable and fiscally-responsible payment methods and services. Equally as important, this provides merchants, both online and brick and mortar, more opportunities to provide goods and/or services thereby potentially being the difference for struggling companies in their survival, maintaining cash flow for these companies, and/or affording them the opportunity to maintain their employment levels due wholly or partially to the options provided by eLayaway®. We can accommodate multiple funding sources including, but not limited to, ACH, eLayaway Virtual Terminal, cash, bank debit cards, stored value debit cards, prepaid cards, retail location processor, mobile apps, and more. PlanItPay.com, Inc. Formerly known as the eLayawayMALL, PlanItPay.com is an eCommerce merchant supported by a network of affiliate relationships. Additionally, the mall will offer a hosted “layaway department” for retailers looking for an integration-free way to display items they wish to offer on layaway. 4 Pay4Tx.com, Inc. Formerly known as eLayawaySPORTS, Inc., Pay4Tix.com is a member-based sports and event tickets payment platform. Pay4Tix.com makes sporting and event tickets easier for consumers to afford by automating a pre-payment plan. The payment platform can be used by professional sports teams and event organizers to present an event and provide a layaway-based payment option to consumers. PrePayGetaway.com, Inc. Formerly known as eLayawayTRAVEL,Inc., PrePayGetaway.com is a member-based travel payment platform. PrePayGetaway.com makes travel packages easier for consumers to afford by automating a pre-payment plan. The payment platform can be used by travel agents and providers to present travel packages with a layaway-based payment option. NuVidaPaymentPlan.com, Inc. Formerly known as eLayawayHEALTH, NuVidaPaymentPlan.com is a member-based healthcare payment platform. NuVidaPaymentPlan.com makes healthcare services easier for patients to afford by automating a pre-payment plan. The payment platform can be used by healthcare providers to set up and manage a layaway-based payment option. Centralized Strategic Placements, Inc. CSP is a company whose technology supports member-based shopping exchanges that serve 14 million Federal Government employees, various retailer partners, distributors and manufacturers. Acquired in February 2012, the Company’s mall technology and merchant network provides a solid technological foundation from which to build and support hosted retail environments. eLayaway Australia Pty, Ltd. eLayaway Australia is a majority-owned subsidiary formed in Australia. It will represent the Company’s expansion into the Australia market and other international licensing efforts beyond. The Company reports its business under the following SIC Codes: SIC Code
